DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Action is in response to communications filed 09/29/2020.
Claims 1-13 and 15-21 are pending.
Claims 1-13 and 15-21 are rejected.

Priority
Applicant’s priority claim as 371 National Stage entry of PCT/JP2019/014051 is herein acknowledged.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.495.

Information Disclosure Statement
As required by M.P.E.P.  609(C), the applicant’s submission of the Information Disclosure Statement dated 09/29/2020 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.

Drawings
The applicant’s drawings submitted on 09/29/2020 are acceptable for examination purposes.





Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-6, 12, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5, lines 3-4 recites first data that “is the same as or similar to predetermined time-series data.” The term "similar to" in claim 5 is a relative term which renders the claim indefinite. The term "similar to" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claim 6 depends from claim 5 and fails to resolve the issue.
Claim 12 recites the same issue as claim 5 and claim 16 depends from claim 12.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:

2.            Ascertaining the differences between the prior art and the claims at issue.
3.            Resolving the level of ordinary skill in the pertinent art.
4.            Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-13 and 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over Courtney et al. (US 2016/0055186) in view of Prahlad et al. (US 2007/0179995) and further in view of Miwa et al. (US 2015/0234618).

Regarding claim 1, Courtney discloses, in the italicized portions, a data storage apparatus, comprising: a processor; a memory storing program instructions executable by the processor; a first storage part; and a second storage part ([0021] In others of these embodiments, an apparatus that is configured to optimize data storage includes an interface and a processor. [0037] Referring now to FIG. 2, one example of a system 200 that optimizes data storage is described. The system 200 includes an optimization apparatus 202 (that includes a scoring module 204, a policy application module 206, characteristic information 205, and a policy 207), a first data storage device 208, a second data storage device 210, a third data storage device 212, a network 214, a first asset 216, and a second asset 218.); and wherein the processor, when executing the program instructions stored in the memory, that determines whether at least a part of a first data block stored in the first storage part satisfies a predetermined first criterion, wherein, when the at least a part of the first data block stored in the first storage part satisfies the predetermined first criterion, processor causes the first storage part to forward the first data block stored in the first storage part to the second storage part to store the first data block therein, and causes the first storage part to forward a predetermined number of data blocks after the first data block stored in the first storage part to the second storage part to store the predetermined number of data blocks therein ([0035] A policy 110 defines rules by which the scored time series data is stored. In the respect, policy application module 112 applies the policy to the time series data to produce an action. The policy 110 may define rules that as the score for the time series data decreases, the time series data is moved to a lower cost data storage device compared to an existing data storage device of the time series data. In other examples, as the score of the time series data increases, the time series data is moved to a faster data storage device compared to an existing data storage device of the time series data. [0036] The action specifies where to store the data. At step 116, the action is performed and the time series data is stored in the appropriate storage device.), and wherein, when finding that there is data that satisfies a predetermined second criterion in the data blocks of from the first to the predetermined number, the processor causes the first storage part to continue to forward data blocks following the data block corresponding to the predetermined number and stored in the first storage part to the second storage part to store the data blocks therein, while when finding that there is no data that satisfies the predetermined second criterion in the data blocks of from the first to the predetermined number, the processor causes the first storage part to stop storing a data block stored in the first storage part in the second storage part. Herein it is disclosed by Courtney the process of migrating time series data from one storage device to another based on set policies which define an action to specify how the data is to be transferred between devices. Courtney does not explicitly disclose that the policies comprise data satisfying a predetermined criterion and continuing to transfer the data when the migrated data besides the initial data continues to satisfy the criterion and stop the migration when the migrated data besides the initial data does not satisfy the criterion. Regarding the determination of a first criterion and migrating data and continuing migration of data based on satisfying a second criterion, Prahlad discloses in Paragraphs [0040] and [0290] “[0040] In one embodiment, the method additionally includes receiving a selection criteria, and accessing the metabase to identify which of the plurality of data objects satisfies the selection criteria without accessing the plurality of data objects on the at least one storage device. In one embodiment, the selection criteria identifies data objects subject to a data migration policy. [0290] First, at block 1905, a query seeking certain data may be identified (e.g., from a storage policy, user preference, other process, or the like). The query may be analyzed to identify system components, such as clients potentially having information such as certain data objects or metadata that may satisfy the query (e.g., by excluding certain clients that are unlikely to have data being sought based on certain query parameters such as location, time frame, client or other component, department, application type, or any other criteria used to classify data as described herein, combinations of the same or the like (block 1910)). Results may be presented based on a confidence factor indicating the likelihood that the results meet the specified parameters.” Herein it is disclosed by Prahlad that criteria is used as part of a migration policy in order to decide whether data is to be migrated. Furthermore, it is disclosed that the likelihood of the data meeting the selection criteria may be part of the process in order to perform the migration operation of data. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to manage data migration according to criteria settings as disclosed by Prahlad with the migration of time series data as disclosed by Courtney in order to suitably migrate data. Courtney and Prahlad do not explicitly disclose stopping the data migration when the second criteria is not satisfied; however, regarding this limitation, Miwa discloses in Paragraph [0299] “The storage management computer according to Expression 3, wherein the processor is configured to, when the operation instruction is an instruction for removing the virtual volume, generate a stop command for stopping the inter-enclosure data migration, select the first storage apparatus and the second storage apparatus as the target storage apparatus, generate the operation command that instructs removal of a volume corresponding to the virtual volume in the target storage apparatus, transmit the stop command to the target storage apparatus, and transmit the operation command to the target storage apparatus.” Herein it is disclosed by Miwa that data migration be stopped while the migration is in progress. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to stop the migration of data as disclosed by Miwa that does not meet criteria as disclosed by Prahlad in order to suitably address policies regarding data migration (Miwa [0283]). Courtney, Prahlad, and Miwa are analogous art because they are from the same field of endeavor of managing data migration operations.
Regarding claim 2, Miwa further discloses the data storage apparatus according to claim 1, wherein when finding that there is no data that satisfies the second criterion in the data blocks of from the first to the predetermined number, the processor performs control to erase the first data block and the predetermined number of data blocks stored in the second storage part ([0299]). Herein it is disclosed that the migrated data to the target location is removed as part of the process of stopping the migration operation.
Regarding claim 3, Prahlad further discloses the data storage apparatus according to claim 1, wherein the processor is further configured to generate the first criterion and the second criterion ([0067] In one embodiment, the processor comprises first and second processors. The first processor is configured to access the at least one metabase and the second processor is configured handle the data operations associated with the plurality of data objects on the at least one storage device.). Herein it is disclosed that the processor handles the data operations of the storage device which includes the migration policies.
Regarding claim 4, Prahlad further discloses the data storage apparatus according to claim 1, wherein the first criterion and the second criterion are a first threshold and a second threshold corresponding to data values, respectively ([0031] An HSM copy is generally a copy of the primary copy data but typically includes only a subset of the primary copy data that meets a certain criteria and is usually stored in a format other than the native application format. For example, an HSM copy may include data from the primary copy that is larger than a given size threshold or older than a given age threshold and that is stored in a backup format.). Herein it is disclosed that the criteria, as previously noted to be utilized in the migration policies, may be threshold values.
Regarding claim 5, Courtney and Prahlad further disclose the data storage apparatus according to claim 1, wherein the second criterion is an index of likelihood that at least a part of the data from the first data block to the data block corresponding to the predetermined number is the same as or similar to predetermined time-series data (Prahlad [0290] First, at block 1905, a query seeking certain data may be identified (e.g., from a storage policy, user preference, other process, or the like). The query may be analyzed to identify system components, such as clients potentially having information such as certain data objects or metadata that may satisfy the query (e.g., by excluding certain clients that are unlikely to have data being sought based on certain query parameters such as location, time frame, client or other component, department, application type, or any other criteria used to classify data as described herein, combinations of the same or the like (block 1910)). Results may be presented based on a confidence factor indicating the likelihood that the results meet the specified parameters. For example, results substantially satisfying most or all criteria may be listed first with the confidence factors provided based on a percentage of the criteria satisfied (e.g., a query that returned results having three out of four criteria satisfied may be represented with a 75% confidence factor or the like). Less relevant results may be listed subsequently with the confidence factor provided based on any suitable relevant factor such as number of parameters satisfied, how close the match is, combinations of the same or the like.). Herein it is disclosed that the criteria may be representative of the value of the likelihood that the data meets a relevant factor. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the criteria as disclosed by Prahlad in view of the data migration of time series data as performed by Courtney may be a value of likelihood of same or similar data.
Regarding claim 6, Prahlad further discloses the data storage apparatus according to claim 5, comprising wherein the processor is configured to generate an estimator that receives at least the first data block stored in the first storage part and estimates whether there is data that satisfies the second criterion in the data blocks of from the first to the predetermined number ([0067] and [0290]). Herein it is disclosed that the processor manages data operations and is involved in the criteria evaluation process.
Regarding claim 7, Courtney further discloses the data storage apparatus according to claim 1, wherein time-series data measured by a measurement part is stored in the first storage part ([0035]). Herein it is disclosed that the time series data is stored in the plurality of storage devices including the first storage device.
Regarding claim 8, Courtney further discloses the data storage apparatus according to claim 1, wherein the second storage part includes a non-volatile memory ([0040] The first data storage device 208, second data storage device 210, and third data storage device 212 are any type of data storage device, permanent or temporary. For example, these devices could be a Solid State Drive, a local disk drives or Network-Attached Storage (NAS).). Herein it is disclosed that the storage devices may be permanent storage devices such as nonvolatile memory.
Regarding claim 9, Courtney discloses, in the italicized portions, a data storage method, comprising: forwarding, when at least a part of a first data block stored in a first storage part satisfies a predetermined first criterion, the first data block to a second storage part to store the first data block therein, and forwarding a predetermined number of data blocks after the first data block stored in the first storage part to the second storage part to store the predetermined number of data blocks therein ([0035-0036]); continuing, when there is data that satisfies a predetermined second criterion in the data blocks of from the first to the predetermined number, to forward data blocks following the data block corresponding to the predetermined number and stored in the first storage part to the second storage part to store the data blocks therein; and stopping, when there is no data that satisfies the second criterion in the data blocks of from the first to the predetermined number, storing a data block stored in the first storage part in the second storage part. Herein it is disclosed by Courtney the process of migrating time series data from one storage device to another based on set policies which define an action to specify how the data is to be transferred between devices. Courtney does not explicitly disclose that the policies comprise data satisfying a predetermined criterion and continuing to transfer the data when the migrated data besides the initial data continues to satisfy the criterion and stop the migration when the migrated data besides the initial data does not satisfy the criterion. Regarding the determination of a first criterion and migrating data and continuing migration of data based on satisfying a second criterion, Prahlad discloses in Paragraphs [0040] and [0290] that criteria is used as part of a migration policy in order to decide whether data is to be migrated. Furthermore, it is disclosed that the likelihood of the data meeting the selection criteria may be part of the process in order to perform the migration operation of data. Courtney and Prahlad do not explicitly disclose stopping the data migration when the second criteria is not satisfied; however, Paragraph [0299] that data migration be stopped while the migration is in progress. Claim 9 is rejected on a similar basis as claim 1.
Regarding claim 10, Miwa further discloses the data storage method according to claim 9, comprising when there is no data that satisfies the second criterion in the data blocks of from the first to the predetermined number, erasing the first data block and the predetermined number of data blocks stored in the second storage part ([0299]). Claim 10 is rejected on a similar basis as claim 2.
Regarding claim 11, Prahlad further discloses the data storage method according to claim 9, wherein the first criterion and the second criterion are a first threshold and a second threshold corresponding to data values, respectively ([0031]). Claim 11 is rejected on a similar basis as claim 4.
Regarding claim 12, Courtney and Prahlad further disclose the data storage method according to claim 9, wherein the second criterion is an index of likelihood that at least a part of the data from the first data block to the data block corresponding to the predetermined number is the same as or similar to predetermined time-series data (Prahlad [0290]). Claim 12 is rejected on a similar basis as claim 5.
Regarding claim 13, Courtney discloses, in the italicized portions, a non-transitory computer readable medium storing a program causing a computer to execute processing comprising: forwarding, when at least a part of a first data block stored in a first storage part satisfies a predetermined first criterion, the first data block to a second storage part to store the first data block therein, and forwarding a predetermined number of data blocks after the first data block stored in the first storage part to the second storage part to store the predetermined number of data blocks therein ([0035-0036]); continuing, when there is data that satisfies a predetermined second criterion in the data blocks of from the first to the predetermined number, to forward data blocks following the data block corresponding to the predetermined number and stored in the first storage part in the second storage part to store the data blocks therein; and stopping, when there is no data that satisfies the second criterion in the data blocks of from the first to the predetermined number, storing the data blocks stored in the first storage part in the second Paragraphs [0040] and [0290] that criteria is used as part of a migration policy in order to decide whether data is to be migrated. Furthermore, it is disclosed that the likelihood of the data meeting the selection criteria may be part of the process in order to perform the migration operation of data. Courtney and Prahlad do not explicitly disclose stopping the data migration when the second criteria is not satisfied; however, regarding this limitation, Miwa discloses in Paragraph [0299] that data migration be stopped while the migration is in progress. Claim 13 is rejected on a similar basis as claim 1.
Regarding claim 15, Prahlad further discloses the data storage method according to claim 9, comprising generating the first criterion and the second criterion ([0067]). Claim 15 is rejected on a similar basis as claim 3.
Regarding claim 16, Prahlad further discloses the data storage method according to claim 12, comprising generating an estimator that receives at least the first data block stored in the first storage part and estimates whether there is data that satisfies the second criterion in the data blocks of from the first to the predetermined number ([0067] and [0290]). Claim 16 is rejected on a similar basis as claim 6.
Regarding claim 17, Miwa further discloses the data storage method according to claim 9, comprising wherein, when there is no data that satisfies the second criterion in the data blocks of from the first to the predetermined number, erasing the first data block and the predetermined number of data blocks stored in the second storage part ([0299])
Regarding claim 18, Miwa further discloses the non-transitory computer readable medium according to claim 13, storing the program causing the computer to execute processing comprising when there is no data that satisfies the second criterion in the data blocks of from the first to the predetermined number, erasing the first data block and the predetermined number of data blocks stored in the second storage part ([0299]). Claim 18 is rejected on a similar basis as claim 2.
Regarding claim 19, Prahlad further discloses the non-transitory computer readable medium according to claim 13, storing the program causing the computer to execute processing comprising generating the first criterion and the second criterion ([0067]). Claim 19 is rejected on a similar basis as claim 3.
Regarding claim 20, Prahlad further discloses the non-transitory computer readable medium according to claim 13, wherein the first criterion and the second criterion are a first threshold and a second threshold corresponding to data values, respectively ([0031]). Claim 20 is rejected on a similar basis as claim 4.
Regarding claim 21, Prahlad further discloses the non-transitory computer readable medium according to claim 13, storing the program causing the computer to execute processing comprising generating an estimator that receives at least the first data block stored in the first storage part and estimates whether there is data that satisfies the second criterion in the data blocks of from the first to the predetermined number ([0067] and [0290]). Claim 21 is rejected on a similar basis as claim 6.







Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J YOON whose telephone number is (408)918-7629.  The examiner can normally be reached on Monday-Friday 7am-3pm PT. The examiner’s email is alexander.yoon2@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER YOON/
Examiner, Art Unit 2135

/SANJIV SHAH/Supervisory Patent Examiner, Art Unit 2135